DETAILED ACTION
	Claims 1, 5, 10-11, 13, 15-16, 18 and 20 are currently pending.  Claims 1, 5, 13, 15-16, 18 and 20 are currently under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections
The prior rejection of claims 1, 5, 13, 15-16 and 18-20 under 35 U.S.C. 112(a) for new matter is withdrawn as Applicant has amended the instant claims to specify 99.95% purity and removed the limitation directed to the powder being dissolved.
Examiner’s Note
Applicant's amendments and arguments filed 09/06/2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 09/06/2022, it is noted that claims 1, 18 and 20 are amended and no new matter or claims have been added.
	Modified Rejections:
The following rejections have been modified based on Applicant’s claim amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0035740 (Applicant provided) and US 2003/0219562 (previously applied).
	Regarding claim 1, the limitation of a medical implant device comprising: a porous magnesium-polymer composite comprising: a polymer matrix comprising poly(lactic – co –glycolic acid) and magnesium powder embedded in the poly(lactic co glycolic acid); and a plurality of pores formed in the matrix is met by the ‘740 publication teaches biodegradable implant including magnesium (abstract).  The biodegradable implant includes a porous structure [0020].  The porous structure may comprise one or more selected from the group including ceramic and polymer wherein magnesia is a ceramic and PLGA is the polymer.  The polymer structure may be prepared by mixing Mg powder and the polymer to form the biodegradable implant [0083].  
	Regarding the limitation of wherein an amount of at least one of the poly(lactic co glycolic acid) and the magnesium powder is selected to control acidic degradation of the matrix and wherein the medical implant device is effective to regenerate tissue and bone is met by the ‘740 publication teaching the implant is for bone replacement or treatment for bone [0023] and the ‘740 publication teaching an implant wherein the rate of bone formations may be increased [0010].  The magnesium may increase the pH while it is decomposing and thus when the rate of decomposition of the polymer and Mg is controlled it adjusts the pH may be affected ([0053], [0097]), this teaching a reason to optimize the amount of Mg and PLGA matrix to control acidic degradation rate.  The ’740 publication teaches the claimed device structure wherein the device is used for treatment of bone and replacement of bone, and thus would be capable of healing and regeneration of bone absent factual evidence to the contrary.
Regarding the limitation of wherein the weight percent of magnesium in the magnesium powder based on total weight of the powder is selected such that degradation rate is controllable, wherein the magnesium powder comprises from about 99 to about 99.5 weight percent magnesium based on total weight of the powder is met by the ‘740 publication teaching 99 to 100% Mg in the metal, or pure Mg ([0115], [0118])
	Regarding claim 5, the limitation of wherein concentration of the poly(lactic co glycolic acid) is selected such that the pH is controllable is met by the ‘740 publication teaching the magnesium may increase the pH while it is decomposing and thus an additional effect on the rate of decomposition is expected [0097] and teach that the degradation of PLGA is known to produce acids upon decomposition [0003].  The instant claims are directed to a mental step of selection, wherein the ‘740 publication teaches a reason to optimize the amount of the polymer to Mg in order to control the degradation rate.
	Regarding claim 13, the limitation of wherein said device is selected from the group which includes bone replacements [0023].
	Regarding claim 16, the limitation of wherein the poly(lactic co glycolic acid) contributes to the sustained delivery of the magnesium powder to an implant area in a body of a patient is met by the ‘740 publication teaching the rate of decomposition of the magnesium and polymer being controlled [0053] thus teaching release of the magnesium in the body wherein extended degradation time is taught (Figure 5 and 18).
	The ‘740 publication does not specifically teach the magnesium powder in an amount selected from the group consisting of 10 mg to 40 mg and the PLGA is 40 mg (claim 1).
	The ‘562 publication teaches coatings containing biologically active agents on medical devices (abstract).  A stent coating is taught to have a lactide polymer at 56 mg [0327].
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to optimize the amount of magnesium powder and PLGA in order to obtain the desired degradation rate as the ‘740 publication teaches the Mg alloy is taught to control the degradation rate of the biodegradable implant and wherein the pH is affected by the ratio of PLGA and Mg.
	It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use known amount of polylactide polymer to be used in an implantable medical device as the ‘740 publication is directed to an implantable medical device containing a lactide polymer.  It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use known weights of lactide polymers to be used on a medical device implant such as is taught by the ‘562 publication and optimize to obtained the desired degradation rate as the ‘740 publication teaches the biodegradation rate may be controlled in the implant [0007] through the use of different amounts of Mg and polymer ([0053], [0082]).  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to optimize the ratio of Mg to polymer in the implant taught by the ‘740 publication because the ‘740 publication teaches the ratio of Mg and polymer can be 5:95 to 95:5 [0083] wherein the amount of Mg present is taught to control the degradation rate of the polymer [0053].  Thus it would have been prima facie obvious to one of ordinary skill in the art to take known amounts of lactide polymers to be used in implants as taught by the ‘562 publication and use ratios taught by the ‘740 publication to obtain the desired degradation rate of the implant taught by the ‘740 publication.  As MPEP 2144.05 recites “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization”.
	That being said and in lieu of objective evidence of unexpected results, the amount of magnesium and PLGA can be viewed as a variable which achieves the recognized result of the desired degradation rate. The optimum or workable range of dosing can be accordingly characterized as routine optimization and experimentation (see MPEP 2144.05 (II)B). “[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 276 (CCPA 1980). Appellants provide no evidence of any secondary consideration such as unexpected results that would render the optimized amounts of dosage nonobvious.


Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0035740 and US 2003/0219562 as applied to claims 1, 5, 13 and 16 above, and further in view of US 2008/0249638 (previously applied) and US 2003/0082808 (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1, 5, 13 and 16 are taught by the ‘740 publication and the ‘562 publication.  
The combination of references does not specifically teach wherein the plurality of pores are employed for drug delivery (claim 15).
	The ‘638 publication teaches biodegradable implant for repairing bone, wherein the matrix contains an open celled structure (abstract).  The implant can be made from material that may provide an adjustable and accurate biodegradation rate and may be tailored to provide additional functions such as incorporating or releasing beneficial agents [0012].  The composite is taught to contain metals such a magnesium ([0054], [0056]) and polymer may be poly(lactide-co-glycolide) [0077].  Beneficial agents may be incorporated into the implants structure or be coated on the implant [0110].
The ‘808 publication teaches a polymer scaffold containing interconnected macroporous network.  The polymer scaffold has utility in the area of tissue engineering, particularly as a scaffold for both in vitro and in vivo cell growth.  The polymer scaffold and osteoclast resorbable calcium phosphate particles form the composite (abstract, claim 1).  The scaffolds are taught to have interconnections as seen in trabecular bone and allow for cell ingrowth [0009].  The calcium phosphate particles may be osteoclast resorbable calcium phosphate particles.  The scaffold may serve as a reservoir for the delivery of active molecules such as proteins and growth factors [0069].  Bone marrow seeding of the scaffold is taught [0081], wherein cells may be grown through the polymer scaffold [0082].  The scaffold may be prepared using PLGA [0084].
	It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use and active substance in the pores as taught by the ‘740 publication because the ‘638 publication teaches device which include PLGA polymer and Mg are known to deliver beneficial agents and the ‘808 publication teaches that it is well known to use active agents in scaffolds to serve as reservoirs in a bone implant.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘740 publication, the ‘638 publication and the ‘808 publication are directed to PLGA containing scaffolds which are used to treat bone defects, thus one of ordinary skill in the art would have a reasonable expectation of success in using the beneficial agents to be used in the reservoirs or pores of the implant in order to provide drug delivery via the porous PLGA bone implant taught by the ‘740 publication.
Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0209680 (previously applied) in view of US 2012/035740 (previously applied) and US 2003/0219562 (previously applied).
	Regarding claim 18, the limitation of a medical implant device comprising a substrate and a poly(lactic co glycolic acid polymer coating deposited on the substrate comprising poly (lactic-co glycolic acid), wherein the medical implant device is effective to heal and regenerate tissue is met by the ‘680 publication teaching an implantable medical device including a metallic region composed of bioerodible metal and a polymer region composed of biodegradable polymer, wherein the device includes a mixture of biodegradable polymer and bioerodible metallic particles used to fabricate an implantable medical device or to coat an implantable medical device (abstract).  Polymers are taught to include poly(lactide co glycolide) ([0028], [0034]).  Representative bioerodible metals is taught to include magnesium [0029].  The active agent is taught to be included in pores of the medical device [0031] wherein the polymeric region additionally contains an active agent [0031].  The device may include a polymeric region between two metallic regions [0040].  The use of biodegradable polymer and bioerodible metallic particles is taught [0041] wherein the mixture may be used to coat the medical device ([0041], [0049], abstract).  Selection of polymeric materials to obtain the desirable degradation or erosion rate is taught [0009].

	The ‘680 publication does not specifically teach a magnesium powder-poly(lactic co glycolic acid) polymer coating wherein the magnesium powder is embedded in the poly(lactic co glycolic acid) and a plurality of pores formed in the magnesium-polymer matrix (claim 18).
	The ‘680 publication does not specifically teach wherein an amount of at least one poly(lactic-co-glycolic polymer and magnesium powder is selected to control acidic degradation of the porous magnesium polymer coating (claim 18).
	The ‘680 publication does not specifically teach there is a sustained release of magnesium ions from the porous magnesium-polymer coating (claim 18).
The ‘680 publication does not specifically teach wherein the poly(lactic co glycolic acid) is present in an amount of 40 mg and the magnesium powder is present in an amount from 10 to 40 mg (claim 18) wherein magnesium powder is present in an amount selected from 10 mg, 20 mg and 40 mg (claim 20).
The ‘740 publication teaches biodegradable implant including magnesium (abstract).  The biodegradable implant includes a porous structure [0020].  The porous structure may comprise one or more selected from the group including ceramic and polymer wherein magnesia is a ceramic and PLGA is the polymer.  The polymer structure may be prepared by mixing Mg powder and the polymer to form the biodegradable implant [0083].  The mixture of Mg and polymer is taught to aid in the biodegradation making it more controllable due to the pH change [0053], thus teaching sustained release of magnesium ions. The polymer structure may be prepared by mixing Mg powder and the polymer to form the biodegradable implant [0083], thus teaching the formed device, wherein dissolving is a product by process limitation.  
The ‘562 publication teaches coatings containing biologically active agents on medical devices (abstract).  A stent coating is taught to have a lactide polymer at 56 mg [0327].

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the combination of PLGA and Mg to form a porous coating on the implant taught by the ‘680 publication because the ‘680 publication teaches a polymeric region which may include metallic particles to be used as a region on an implantable stent as a coating and the ‘740 publication teaches the specific PLGA polymer Mg powder porous matrix to be used in an implantable composition with the desired benefits of controlling the degradation rate of the polymeric matrix.  One of ordinary skill in the art would be motivated to use the specific porous matrix containing PLGA and Mg as taught by the ‘740 publication for the coating taught by the ‘680 publication because the ‘680 publication teaches the use of PLGA polymer and Mg particles and additionally teaches the desire for controlled degradation.  Thus providing a motivation and expectation of success in using the specific PLGA polymer and Mg particles for the polymeric matrix coating taught by the ‘680 publication to form a porous coating as the ‘740 publication teaches the benefits of controlling the degradation time period and the ‘680 publication provides the suggestion of using such a combination.
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use known amount of polylactide polymer to be used in an implantable medical device as the ‘740 publication is directed to an implantable medical device containing a lactide polymer.  It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use known weights of lactide polymers to be used on a medical device implant such as is taught by the ‘562 publication and optimize to obtain the desired degradation rate as the ‘740 publication teaches the biodegradation rate may be controlled in the implant [0007] through the use of different amounts of Mg and polymer ([0053], [0082]).  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to optimize the ratio of MG to polymer in the implant taught by the ‘740 publication because the ‘740 publication teaches the ratio of Mg and polymer can be 5:95 to 95:5 [0083] wherein the amount of Mg present is taught to control the degradation rate of the polymer [0053].  Thus it would have been prima facie obvious to one of ordinary skill in the art to take known amounts of lactide polymers to be used in implants as taught by the ‘562 publication and use ratios taught by the ‘740 publication to obtain the desired degradation rate of the implant taught by the ‘740 publication, reading on instant 20.  As MPEP 2144.05 recites “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization”.
The ‘680 publication teaches stents are taught to be implanted in the body lumen for treatment of atherosclerotic stenosis in blood vessels [0005] and thus would be capable of regenerating tissue and wherein the combination of the ‘680 publication and the ‘740 publication teaches the structure of the device, and therefore would necessarily be capable of regenerating tissue and bone, absent factual evidence to the contrary. 
Response to Arguments:
Applicant’s arguments have been fully considered and are not deemed to be persuasive.
The ‘740 publication (Koo) in view of the ‘562 publication (Rypacek):
Applicant agrees the ‘740 publication does not specifically teach magnesium powder and PLGA in the amounts that are recited in claim 1, however the ‘562 does not remedy the shortcomings.  The ‘562 publication discloses a coating in which surfaces may be activated by covalently bonding a lactone polymer to a silane derivative and depositing at least one layer of polyester on the bonded lactone.  There is no mention of embedding a metal powder or metal particles into a polymer matrix.  Examiner specifically points to [0327] of the ‘562 publication for teaching a stent coting having lactide polymer at 56 mg.  This was accomplished by spraying a solution of PDLLA and CVT313 in dioxane using a microspray device.  The coating structure is unrelated and irrelevant to the claimed magnesium polymer composite of the invention.
In response, the ‘740 publication teaches the ratio of Mg and polymer can be 5:95 to 95:5 [0083] wherein the amount of Mg present is taught to control the degradation rate of the polymer [0053].  The ‘562 publication teaches coatings containing biologically active agents on medical devices (abstract).  A stent coating is taught to have a lactide polymer at 56 mg [0327]. It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to optimize the amount of magnesium powder and PLGA in order to obtain the desired degradation rate as the ‘740 publication teaches the Mg alloy is taught to control the degradation rate of the biodegradable implant and wherein the pH is effected by the ratio of PLGA and Mg.  It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use known amount of polylactide polymer to be used in an implantable medical device as the ‘740 publication is directed to an implantable medical device containing a lactide polymer.  It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use known weights of lactide polymers to be used on a medical device implant such as is taught by the ‘562 publication and optimize to obtained the desired degradation rate as the ‘740 publication teaches the biodegradation rate may be controlled in the implant [0007] through the use of different amounts of Mg and polymer ([0053], [0082]).  The ‘562 publication teaches PLGA polymer to be used as an implantable medical device and thus is relevant to the instant claims and the teachings of the ‘740 publication.
The ‘740 publication, the ‘562 publication in further view of the ‘638 publication (Asgari) and the ‘808 publication (Guan):
	Applicant argues the combination of the ‘638 publication and the ‘808 publication does not cure or overcome the shortcomings of the ‘740 publication and the ‘562 publication.
	In response, Applicant’s arguments regarding the ‘740 publication and the ‘562 publication are addressed as first presented.
The ‘680 publication (Gale) in view of the ‘740 publication (Koo):
Applicant agrees the ‘680 publication does not specifically teach or suggest a magnesium powder-poly(lactic co glycolic acid) polymer coating wherein the magnesium powder is embedded in the poly(lactic-co-glycolic acid) and the plurality of pores is formed in the polymer coating.
In response, the ‘680 publication teaches an implantable medical device including a metallic region, thus the ‘680 publication teaches the combination of a PLGA polymer and a metal which includes magnesium in the medical device and teaches the mixture may form the device or be used to coat an implantable medical device and the ‘740 publication teaches that it was known that PLGA and magnesium powder may be combined to form an implantable structure.  It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the combination of PLGA and Mg to form a porous coating on the implant taught by the ‘680 publication because the ‘680 publication teaches a polymeric region which may include metallic particles to be used as a region on an implantable stent as a coating and the ‘740 publication teaches the specific PLGA polymer Mg powder porous matrix to be used in an implantable composition with the desired benefits of controlling the degradation rate of the polymeric matrix. One of ordinary skill in the art would be motivated to use the specific porous matrix containing PLGA and Mg as taught by the ‘740 publication for the coating taught by the ‘680 publication because the ‘680 publication teaches the use of PLGA polymer and Mg particles as a coating or implant body and additionally teaches the desire for controlled degradation.   Thus providing a motivation and expectation of success in using the specific PLGA polymer and Mg particles for the polymeric matrix coating taught by the ‘680 publication to form a porous coating as the ‘740 publication teaches the benefits of controlling the degradation time period and the ‘680 publication provides the suggestion of using such a combination. The ‘740 publication teaches the desire for a porous structure wherein the implant includes pores for the blood vessels to pass through, thus increasing the rate of bone formation and decreasing the young modulus and thereby reducing stress shielding [0020].  Thus, when using the method of incorporating the Mg into the polymer structure the desire for a porous biodegradable implant is still obvious, wherein the motivation is to allow blood vessels to pass through the pores.
	Applicant argues the ‘740 publication does not specifically teach the claimed amounts of magnesium powder and PLGA.
	In response, Applicant is referred to the modified rejection above wherein the ‘562 publication teaches coatings containing biologically active agents on medical devices (abstract).  A stent coating is taught to have a lactide polymer at 56 mg [0327] and the ‘740 publication teaches the ratio of Mg and polymer can be 5:95 to 95:5 [0083] wherein the amount of Mg present is taught to control the degradation rate of the polymer [0053].  Thus it would have been prima facie obvious to one of ordinary skill in the art to take known amounts of lactide polymers to be used in implants as taught by the ‘562 publication and use ratios taught by the ‘740 publication to obtain the desired degradation rate of the implant taught by the ‘740 publication
The ‘680 publication, the ‘740 publication in further view of the ‘562 publication:
	Applicant argues the ‘562 publication does not cure the deficiencies of the ‘680 publication and the ‘740 publication.
	In response, Applicant’s arguments regarding the ‘680 publication and the ‘740 publication in regards to claim 18 are addressed above as first presented.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676. The examiner can normally be reached Monday-Thursday 9am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNDSEY M BECKHARDT/Examiner, Art Unit 1613                                                                                                                                                                                                        
/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613